Case 2:20-cv-06665-JAK-PJW Document9 Filed 10/06/20 Page 1of1 Page ID #:139

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

 

 

 

Case No. LA CV20-06665 JAK (PJWx) Date October 6, 2020
Title Griselda Orellana v. Target Corporation, et al
#

Present: The Honorable JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE
Patricia Blunt Not Reported
Deputy Clerk Court Reporter / Recorder

Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK

OF PROSECUTION

This Order is issued sua sponte in light of the failure of the parties to comply with earlier ones issued in
this action. Plaintiff shall show cause as to why this action should not be dismissed for lack of
prosecution. A court has the inherent power to dismiss an action for lack of prosecution. Link v.
Wabash R. Co., 370 U.S. 626, 631 (1962). In this action, the parties have failed to comply with three
prior orders. First, pursuant to the Order Setting Rule 16(b)/26(f) Report, the parties were required to
file a Joint Rule 16(b)/26(f) Report by September 25, 2020. Dkt. 6. They did not do so. Second, as a
result, an Order issued on September 28, 2020 directing the parties to file the Joint Rule 16(b)/26(f)
Report by September 30, 2020. Dkt. 7. Again, they did not so. Third, on October 2, 2020, an Order
issued directing the parties to file the Joint Rule 16(b)/26(f) Report on or before October 5, 2020,
together with a declaration by counsel for each party stating why they did not comply with the two prior
orders. Dkt. 8. Once again, there was no compliance with that Order. The October 2, 2020 Order also
stated that a failure to comply could result in the imposition of sanctions and the issuance of an Order
to Show Cause as to why the matter should not be dismissed.

On or before October 14, 2020, Plaintiff shall file a response to this Order to Show Cause, including a
declaration from Plaintiffs counsel, explaining why there was no compliance with the three prior Orders,
and stating why this matter should not be dismissed for failure to prosecute and to comply with Court
orders. That submission shall also include the overdue Rule 16(b)/26(f) Report. The Order to Show
Cause will be taken under submission upon the filing of a timely response. If there is no timely
response, this action will be dismissed without prejudice.

IT IS SO ORDERED.

00

 

Initials of Preparer PB

 

Page 1 of 1
